UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly report ended January 31, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53595 SUNWIN INTERNATIONAL NEUTRACEUTICALS, INC. (Exact name of registrant as specified in charter) NEVADA 56-2416925 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6 SHENGWANG AVE., QUFU, SHANDONG, CHINA (Address of principal executive offices) (Zip Code) (86) 537-4424999 (Registrant's telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has been submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X]. Indicate the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: As of March 8, 2011 there were 155,522,809 shares of the registrant's common stock issued and outstanding. SUNWIN INTERNATIONAL NEUTRACEUTICALS, INC. AND SUBSIDIARIES FORM 10-Q QUARTERLY PERIOD ENDED January 31, 2011 INDEX Page PART I-FINANCIAL INFORMATION Item 1.Financial Statements 1 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosures About Market Risk 23 Item 4.Controls and Procedures 23 PART II-OTHER INFORMATION Item 1.Legal Proceedings 24 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3.Defaults Upon Senior Securities 24 Item 4.(Removed and Reserved) 24 Item 5.Other Information 24 Item 6 – Exhibits 24 i INDEX OF CERTAIN DEFINED TERMS USED IN THIS REPORT We are on a fiscal year ending April 30, as such the year ended April 30, 2010 is referred to as “fiscal 2010” and the year ending April30, 2011 is referred to as “fiscal 2011.”Also, the three and nine month periods ending January 31, 2011 are referred to as the “third quarter of fiscal 2011” and the “first nine months of fiscal 2011”, respectively. Likewise, the three and nine month periods ending January 31, 2010 are referred to as the “third quarter of fiscal 2010” and “the first nine months of fiscal 2011”, respectively. When used in this report, the terms: - “Sunwin”, “we”, “us” and the “Company” refers to Sunwin International Neutraceuticals, Inc., a Nevada corporation, and our subsidiaries; - “Sunwin Tech” refers to our wholly owned subsidiary Sunwin Tech Group, Inc., a Florida corporation; - “Qufu Natural Green” refers to our wholly owned subsidiary Qufu Natural Green Engineering Co., Ltd., aChinese limited liabilitycompany; - “Shengya Veterinary Medicine” refers to, Shengya Veterinary Medicine Co., Ltd., aChinese limited liabilitycompany, and a former wholly owned subsidiary of Qufu Natural Green; - “Sunwin Stevia International” refers to our wholly owned subsidiary Sunwin Stevia International Corp., a Florida corporation, which was converted to Sunwin USA, LLC, a Delaware limited liability company; - “Sunwin USA” refers to Sunwin USA, LLC, a Delaware limited liability company, a 55% owned equity method investment; - “Sunwin Canada” refers to our former wholly owned subsidiary Sunwin (Canada) Pharmaceutical Ltd., a Canadian corporation; - “Qufu Shengwang” refers to Qufu Shengwang Stevia Biology and Science Co., Ltd., aChinese limited liabilitycompany. Qufu Natural Green owns a 60% interest in Qufu Shengwang; and - “Qufu Shengren” refers to Qufu Shengren Pharmaceutical Co., Ltd., a Chinese limited liability company, anda wholly owned subsidiary of Qufu Natural Green. We also use the following terms when referring to certain related parties: - “Pharmaceutical Corporation” refers to Shandong Shengwang Pharmaceutical Co., Ltd., aChinese limited liabilitycompany which is controlled by Mr. Laiwang Zhang,President, Chairman and a principal shareholder of our company; - “Shandong Group” refers to Shandong Shengwang Group Co., Ltd., aChinese limited liabilitycompany, controlled by Mr. Zhang; and - “WILD Flavors” refers to WILD Flavors, Inc., a Delaware corporation. ii PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SUNWIN INTERNATIONAL NEUTRACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET January 31, 2011 April 30, 2010 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $1,119,129 and $519,777, respectively Accounts receivable - related party Inventories, net Note receivable - Prepaid taxes Prepaid expenses and other current assets Current assets of discontinued operations - Total Current Assets Equity method investment Property and equipment, net Non current assets of discontinued operations - Land use rights Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Taxes payable Current liabilities of discontinued operations - Total Current Liabilities Derivative liability Non current liabilities of discontinued operations - Total Liabilities STOCKHOLDERS' EQUITY: Common stock, $.001 par value, 200,000,000 shares authorized; 155,522,809 and 160,240,827 shares issued and outstanding Additional paid-in capital (Accumulated deficit) retained earnings ) Accumulated other comprehensive income Total Sunwin International Neutraceuticals, Inc. stockholders' equity Noncontrolling interest Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to unaudited consolidated financial statements. - 1 - SUNWIN INTERNATIONAL NEUTRACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Nine Months Ended January 31, January 31, Revenues $ Revenues - related party Total Revenues Cost of Revenues Gross Profit OPERATING EXPENSES: Loss on equity investment Loss on disposition of property and equipment Selling expenses General and administrative expenses Total operating expenses LOSS FROM CONTINUING OPERATIONS ) OTHER INCOME (EXPENSE): Gain (loss) on change in fair value of derivative liability ) ) Other income (expense) ) ) Interest income Total other income (expense) ) ) LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAXES AND NONCONTROLLING INTEREST ) DISCONTINUED OPERATIONS: Loss from discontinued operations - ) ) ) Gain on sale of discontinued operations - - - Total loss from discontinued operations - ) ) ) LOSS BEFORE INCOME TAXES AND NONCONTROLLING INTEREST ) INCOME TAXES BENEFIT (EXPENSE) ) - ) NET LOSS ) LOSS ATTRIBUTABLE TO NONCONTROLLING INTEREST NET LOSS ATTRIBUTABLE TO CONTROLLING INTEREST $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE - BASIC AND DILUTED: Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations - ) $ ) ) Net loss per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted AMOUNT ATTRIBUTABLE TO CONTROLLING INTEREST Loss from continuing operations, net of tax $ ) $ ) $ ) $ ) Loss from discontinued operations, net of tax - ) ) ) Net loss $ ) $ ) $ ) $ ) See accompanying notes to unaudited consolidated financial statements - 2 - SUNWIN INTERNATIONAL NEUTRACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (Unaudited) Sunwin International Neutraceuticals, Inc. Shareholders Common Stock, $.001 Par Value Number of Shares Amount Paid-in Capital Retained Earnings Comprehensive Loss Treasury Stock Noncontrolling Interest Total Equity Balance, April 30, 2010 $ $
